NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-3404-18T3

PATRICK MALONE,

          Petitioner-Respondent,

v.

PENNSAUKEN BOARD OF
EDUCATION,

     Respondent-Appellant.
______________________________

                    Submitted January 30, 2020 – Decided July 28, 2020

                    Before Judges Suter and DeAlmeida.

                    On appeal from the State of New Jersey Department of
                    Labor and Workforce Development, Division of
                    Workers' Compensation, Case No. 2013-16505.

                    Capehart & Scatchard, PA, attorneys for appellant
                    (John H. Geaney, of counsel; Adam M. Segal, on the
                    brief).

                    Albert J. Talone, attorney for respondent.

PER CURIAM
      Respondent Pennsauken Board of Education (Board) appeals from the

March 1, 2019 order of a judge of compensation denying its motion for an order

reimbursing the benefits and costs it paid to petitioner Patrick Malone and his

attorney pursuant to an order that we later reversed. We reverse and remand for

further proceedings.

                                        I.

      The following facts are derived from the record. Malone filed a claim

against the Board for workers' compensation benefits, alleging an occupational

exposure from his employment caused him a permanent disability. After trial,

a judge of compensation entered an order awarding Malone temporary and

permanent disability benefits, as well as costs.

      The Board filed an appeal from the order. Its motions for a stay of the

order were denied by the judge of compensation and this court. When denying

the stay, the judge of compensation explained in an oral opinion:

            I'm going to deny the [m]otion to [s]tay. I do believe
            your argument is that in the event the Appellate
            Division does overturn my decision that it would be
            difficult for you to recoup your money. Petitioner
            needs to be aware of the fact that those monies would,
            in fact, have to be repaid in the event that the Appellate
            Division reverses my decision . . . .




                                                                         A-3404-18T3
                                        2
      While its appeal was pending, the Board paid Malone both a lump sum

and weekly benefits totaling almost $117,000. In addition, the Board paid

Malone's attorney $24,247.50.

      On June 29, 2018, we reversed the judge of compensation's order,

concluding it was based on a net expert opinion. Malone v. Pennsauken Bd. of

Educ., No. A-3181-16 (App. Div. June 29, 2018).

      The Board thereafter demanded Malone and his counsel return the

amounts paid under the trial court's reversed order. They refused to return any

of the Board's funds.

      The Board filed a motion with the judge of compensation for

reimbursement of all funds paid pursuant to the reversed order. According to

the Board, it intended to obtain an order that could be docketed in the Superior

Court as a judgment to facilitate collection against Malone and his counsel.

      A judge of compensation denied the Board's motion. The judge explained

her decision as follows:

            I do believe that once the case is appealed, the
            Appellate Division, if they accept it, they have
            jurisdiction. In this case[,] the decision was reversed,
            it was not remanded. The issue of repayment was not
            addressed by the Appellate Division. But I have no
            statutory authority to do anything with the Malone
            matter at this point in time, because the Appellate


                                                                        A-3404-18T3
                                       3
           Division still, in my mind, has jurisdiction over this
           matter.

                 ....

           [T]herefore[,] I am going to deny the motion for
           reimbursement of the award based on jurisdiction, since
           this court lacks jurisdiction.

The judge of compensation also questioned whether, even if we had remanded

the Board's appeal, she would have the statutory authority to order

reimbursement. On March 1, 2019, the judge of compensation entered an order

denying the Board's motion for reimbursement.

     This appeal followed. The Board makes the following arguments:

           POINT I

           THE   JUDGE  OF   COMPENSATION   HAS
           JURISDICTION  TO   ENTER AN    ORDER
           REQUIRING PETITIONER AND PETITIONER'S
           COUNSEL TO REPAY THE AWARD THAT WAS
           SUBSEQUENTLY OVERTURNED.

           POINT II

           IF THE TRIAL COURT DOES NOT HAVE
           JURISDICTION, THIS COURT SHOULD ENTER AN
           ORDER     REQUIRING    PETITIONER   AND
           PETITIONER'S ATTOR[N]EY TO REPAY ALL
           MONIES PAID UNDER THE ERRONEOUS ORDER.

     Malone makes the following argument:



                                                                     A-3404-18T3
                                     4
             RESPONDENT'S NOTICE OF MOTION FOR
             REIMBURSEMENT/RECOUPMENT OF AWARD
             PAID WAS UNTIMELY FILED PURSUANT TO
             RULE 2:11-6 AND AS SUCH THE JULY 29, 2018
             DECISION OF THE APPELLATE DIVISION IS
             FINAL.

                                       II.

      As a general rule, once an appeal is perfected, the trial court is divested

of jurisdiction to act, except in the limited circumstances provided in Rule 2:9-

1(a). We have the authority to remand an appeal to the trial court for appropriate

action, with or without retaining jurisdiction. R. 2:9-1(b).

      Here, our original opinion reversed the trial court order directing the

Board to pay Malone benefits and costs. Whether the Board was entitled to

reimbursement of what it paid under the reversed order was not addressed in the

parties' briefs.

      We note that a judge of compensation has the statutory authority to

"modify any award of compensation, determination and rule for judgment" it

has issued. N.J.S.A. 34:15-57. This provision vests in the Division of Workers'

Compensation and its judges "discretionary power over its own judgments as is

inherent in other courts." Sassarro v. Wright Aeronautical Corp., 24 N.J. Misc.
57, 60 (C.P. 1946). We view the statute to vest the judge of compensation with



                                                                          A-3404-18T3
                                        5
the authority to enter a judgment against Malone and his counsel for the amounts

the Board paid to them under the order we later reversed.

      In addition, we have considered Malone's argument that the Board's

motion for reimbursement was, in effect, an untimely motion for reconsideration

of this court's opinion. We conclude the argument lacks sufficient merit to

warrant discussion in a written opinion. R. 2:11-3(e)(1)(E).

      Reversed and remanded for further proceedings consistent with this

opinion. We do not retain jurisdiction.




                                                                        A-3404-18T3
                                          6